     Case 0:20-cv-60719-WPD Document 184 Entered on FLSD Docket 09/10/2021 Page 1 of 7




                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        FORT LAUDERDALE DIVISION

                                      Case No. 20-cv-60719- DIMITROULEAS/SNOW


       ITAMAR MEDICAL LTD.,

                         Plaintiff,
       v.

       ECTOSENSE NV, and VIRTUOX, INC.,

                         Defendants.




                  JOINT MOTION FOR EXTENSION OF TIME FOR RAISING DISCOVERY
             DISPUTES TO RELATING TO ITAMAR’S RESPONSES AND OBJECTIONS TO
             ECTOSENSE’S SECOND REQUEST FOR PRODUCTION AND ECTOSENSE’S
                                 DOCUMENT PRODUCTION

                   Plaintiff Itamar Medical Ltd. (“Itamar”) and Defendant Ectosense nv (“Ectosense”)

        (collectively, the “Parties”) hereby jointly move for a brief extension of the deadline for

        Ectosense to raise discovery disputes regarding Itamar’s Responses and Objections to Ectosense’s

        Second Request For Production, and for Itamar to raise discovery disputes regarding Ectosense’s

        July 16, 2021 Document Production, and state:

                   (a) Extension of Time to Confer Regarding Clinical Data Requests For Production:

                   1.     On August 4, 2021, Itamar served its Responses and Objections to Ectosense’s

        Second Request for Production, which is discovery Ectosense served seeking clinical data (the

        “Clinical Data Requests”).



4852-6639-1802.2
     Case 0:20-cv-60719-WPD Document 184 Entered on FLSD Docket 09/10/2021 Page 2 of 7




                   2.   The Clinical Data Requests have a detailed protocol to address the technological

        formats of the clinical data, and other instructions regarding the requested production of clinical

        data.

                   3.   The requests themselves seek clinical data. On August 4, 2021, Itamar served its

        responses and objected to many requests as written, but noted that it would invite conferral on the

        objections to ensure issues would not have to be brought to the Court.

                   4.   The parties entered a written stipulation to extend the deadline to bring the

        objections to the Court by seven days.

                   5.   Thus, Ectosense’s current deadline to bring the objections before the Court is

        September 10, 2021.

                   6.   Ectosense spent considerable time reviewing and researching Itamar’s objections

        and sent Itamar’s counsel a conferral letter on September 1, 2021. For Itamar’s part, it had also

        reached out to Ectosense to confer about the requests.

                   7.   Both parties have been endeavoring to confer in good faith about the Clinical Data

        Requests, but need additional time to work through the particularities associated with clinical

        data.

                   8.   In light of the Labor Day and Jewish holiday this week, Itamar is in the process of

        reviewing Ectosense’s position, and then Ectosense will need time to review and assess any final

        points of agreement or disagreement. What disputes remain is unclear at this time, and it would

        be to the benefit of the Court and the parties to allow additional time to exhaust any conferral

        efforts on these requests so as not to bring disputes that could be further narrowed.

        (b) Extension of Time to Finalize Review of Ectosense’s Production:

                   9.   On July 16, 2021, Ectosense substantially completed its ESI document production.
4852-6639-1802.2
     Case 0:20-cv-60719-WPD Document 184 Entered on FLSD Docket 09/10/2021 Page 3 of 7




                   10.   Following its review of the ESI document production, Itamar identified one

        category of documents covered by three requests for production that appeared to be missing from

        the production.

                   11.   Pursuant to Local Rule 26.1(g), the initial deadline to move to compel based on

        any deficiencies in the production was August 16, 2021. The Parties entered into a written

        stipulation extending this deadline for up to seven days, to August 23, 2021. Following a

        productive conversation, the Parties requested, and this Court granted, an additional extension

        through September 10, 2021, for Itamar to present any remaining disputes relating to the July 16,

        2021 production.

                   12.   As of September 9, 2021, Ectosense had performed the searches it had agreed to

        perform during the meet and confer, as described in ECF No. 174, reviewed the documents, and

        reported to Itamar that most of the documents returned by the search were on the privilege log,

        non-responsive, or had otherwise already been produced, but that Ectosense was still finishing the

        comparative review between the documents returned by the search, privilege log, and documents

        previously produced. Ectosense expects this process will be complete today or early next week.

        Therefore, Itamar is in need of additional time to review what, if anything, Ectosense provides as

        its final response in order to determine if any disputes still remain.

                   13.   The Parties request a two-week extension up through and including September 24,

        2021, to present any disputes regarding Itamar’s Responses and Objections to the Clinical Data

        Requests to the Court, if any, and to present any disputes regarding the searches done after

        Ectosense’s July 16, 2021 document production, if any.




4852-6639-1802.2
     Case 0:20-cv-60719-WPD Document 184 Entered on FLSD Docket 09/10/2021 Page 4 of 7




                   14.   This motion is not filed for the purposes of delay. Instead, allowing this extension

        will enable the Parties to either resolve the outstanding issues, or at least further narrow any

        disputes that may need to be presented to the Court.

                   WHEREFORE, the Parties jointly request an extension up through and including

        September 24, 2021, to present to the Court any known disputes, if any, relating to Itamar’s

        Responses and Objections to Ectosense’s Second Request for Production, or to Ectosense’s July

        16, 2021 document production.




4852-6639-1802.2
     Case 0:20-cv-60719-WPD Document 184 Entered on FLSD Docket 09/10/2021 Page 5 of 7




        Dated: September 10, 2021                   Respectfully submitted,


        /s/ Laura Ganoza                              __/s/ Seth J. Donahoe_______________
        FOLEY & LARDNER LLP                           TRIPP SCOTT, P.A.
        Laura Ganoza, Esq. (FBN: 0118532)             Paul O. Lopez, Esq. (FBN: 983314)
        Ana Romes, Esq. (FBN: 101179)                 Seth J. Donahoe, Esq. (FBN: 1004133)
        Hawwi W. Edao (FBN: 1026550)                  B. George Walker, Esq. (FBN: 71049)
        One Biscayne Tower, Suite 1900                110 SE 6th Street, 15th Floor
        2 South Biscayne Boulevard                    Fort Lauderdale, FL 33301
        Miami, Florida 33131                          Phone: (954) 525-7500
        Phone: (305) 482-8400                         eservice@trippscott.com (primary)
        lganoza@foley.com                             pol@trippscott.com (secondary)
        atownsend@foley.com                           sxc@trippscott.com (secondary)
        aromes@foley.com                              sjd@trippscott.com (secondary)
        avargas@foley.com                             sgc@trippscott.com (secondary
        hedao@foley.com                               bgw@trippscott.com (secondary)
        hmoreno@foley.com

        FOLEY & LARDNER LLP                           Paul B. Ranis, Esq. (FBN: 64408)
        Jessica N. Walker, Esq.                       GREENBERG TRAURIG, P.A.
        (admitted pro hac vice)                       401 E. Las Olas Boulevard, Suite 2000
        555 South Flower Street, Suite 3300           Fort Lauderdale, Florida 33301
        Los Angeles, CA 90071-2418                    ranisp@gtlaw.com
        Phone: (213) 972-4675                         scottlaw@gtlaw.com
        jwalker@foley.com                             FLService@gtlaw.com

                                                      Scott J. Bornstein, Esq.
        GK ADVISORY                                   (pro hac vice to be filed)
        Gene Kleinhendler, Esq.                       GREENBERG TRAURIG, LLP
        (admitted pro hac vice)                       MetLife Building
        gene@gk-ad.com                                200 Park Avenue
        Anna Adamsky, Esq.                            New York, NY 10166
        (admitted pro hac vice)                       bornsteins@gtlaw.com
        anna@gk-ad.com
        72 Ahad Haam St.                              Stephen Baird, Esq.
        Tel Aviv 6520512, Israel                      (pro hac vice to be filed)
        Phone: (972) 3-735-6168                       GREENBERG TRAURIG, LLP
                                                      90 South 7th St., Suite 3500
        Counsel for Plaintiff Itamar Medical Ltd.     Minneapolis, MN 55402
                                                      bairds@gtlaw.com

                                                      Counsel for Ectosense nv


4852-6639-1802.2
     Case 0:20-cv-60719-WPD Document 184 Entered on FLSD Docket 09/10/2021 Page 6 of 7




                                            CERTIFICATE OF SERVICE

                   Counsel for Ectosense NV hereby certifies that a true and correct copy of the foregoing

        was electronically filed with the Clerk of the Court on this 10th day of September, 2021 using

        CM/ECF, which serves all counsel of record listed on the attached Service List via transmission

        of Notices of Electronic Filing generated by CM/ECF.


                                                               /s/ Seth J. Donahoe
                                                               Seth J. Donahoe




4852-6639-1802.2
     Case 0:20-cv-60719-WPD Document 184 Entered on FLSD Docket 09/10/2021 Page 7 of 7




                                               SERVICE LIST
                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA
                                Case No. 20-cv-60719- DIMITROULEAS/SNOW

        TRIPP SCOTT, P.A.                          FOLEY & LARDNER LLP
        Paul O. Lopez, Esq.                        Laura Ganoza, Esq.
        eservice@trippscott.com                    lganoza@foley.com
        pol@trippscott.com                         atownsend@foley.com
        sxc@trippscott.com                         Ana Romes, Esq.
                                                   aromes@foley.com
        Seth J. Donahoe, Esq.                      avargas@foley.com
        eservice@trippscott.com                    Hawwi Edao, Esq.
        sjd@trippscott.com                         hedao@foley.com
        sgc@trippscott.com                         hmoreno@foley.com
                                                   Jessica N. Walker, Esq.
        B. George Walker, Esq.                     (admitted pro hac vice)
        eservice@trippscott.com                    jwalker@foley.com
        bgw@trippscott.com
        sxc@trippscott.com                         Counsel for Plaintiff Itamar Medical Ltd.

        Counsel Ectosense NV                       GK ADVISORY
                                                   Anna Adamsky, Esq.
                                                   (admitted pro hac vice)
        GREENBERG TRAURIG, LLP                     anna@gk-ad.com
        Paul B. Ranis, Esq.
        ranisp@gtlaw.com                           Gene Kleinhendler, Esq.
        scottlaw@gtlaw.com                         (admitted pro hac vice)
        FLService@gtlaw.com                        gene@gk-ad.com

        Co-Counsel Ectosense NV                    Co-Counsel for Plaintiff Itamar Medical Ltd.

                                                   K&L GATES LLP
                                                   Jonathan Bart Morton
                                                   jonathan.morton@klgates.com
                                                   Darlene F. Ghavimi, Esq.
                                                   darlene@ghavimi@klgates.com
                                                   (admitted pro hac vice)
                                                   Stewart Mesher
                                                   stewart.mesher@klgates.com
                                                   (admitted pro hac vice)

                                                   Counsel for Defendant VirtuOx, Inc.


4852-6639-1802.2
